Case 1:19-cv-02565-ADC Document 56-14 Filed 10/30/20 Page 1 of 2

EXHIBIT 14
Case 1:19-cv-02565-ADC Document 56-14 Filed 10/30/20 Page 2 of 2
éNua - thal + UWE et wit. Le eo” "gb Eerie Lai PATNA NARIED TD MATE. TH het OF aye zu

e
t . tt
EMPLOYER FRO . . le

i eaties (31¢) 684-2697. Lofi the folowing message on an anawordng machine. Ths ¢ JARED with the Offien of Unemplayment insurnnce
calling omen separation information on TERA A COVVILL, Tis @¢14M1 on O826/2015 Pisaso cal me ai 201-779-2520, 1 ldo not

recelve a return call by B4SAM on S/20/15, the iseue wil be rascwed with the avaiable infcenation and you wall receive @ decision in the mail.
207 received with a nny amgteyne contact sumber.

Itatind (600)828-15 16 on ORZ2015 at I.15PM, identified myself and asked for separation idfarmation fegarding TERA A COWGILL
Spoke wih Unda at UCK who slated she would request the sdduional information fom the employer.

ft was agread that! would receive a ratur cal from sanoone 3! UGK by H17P U4 on BAGS Cstated ff the est was nol racoved by thal date
and (wna, the issut vould ba resolved with tha avatabte information and the Company would rocelve a dechionin the mai. *

EMPLOYER CONTACT INFORMATION —
Ordv15 of B.S TAM (por voces) .
Backy Abbott, UCX

EMPLOYER FACT FINDING STATEMENT 7
The claimant was sischanted on fis lant day of work, GHSNA by a mansgzt due to voting company polity. .
The aug! inckiert ofwhes the claimant caconnected a ca) was in July, 2015, However, ihe fina! incident toot site on A OTS and thet te

atso rocerded On thes day the clarnard stated, ‘do you ecluafy have any queaions ebout ths or do you want io érgut about this and ‘you
brew whal, Lim nol atgieng wth you goodiye’,

e

EMPLOYER REBUTTAL

i cated (8O2}829-1510 for rebattat on OG SO2015 at $1.19AM. 1 idantfiod myset and asked for sdddteonal separayen infermation mgarding
TERR A COWGILL, Espoke wth Jot mi UC who stated fie would request the addtional miarmation from ite eniphoyer,

{ slated that @1 did not teoaive the mium can by tt-22Al on 1072/15 the issue would be resolved with the available information and the "1
conipany would receive a decision in the mak. uh?
Per vowomnt received on 10/2/15 af 8:07A0A fram Becky Abban, UK: UY

‘The final ingident took plsce on of srouind the clalriant’s last dity of work. The employer is not going 1 provide a sucordrig of the cai], ~

itewovnt, thay det review the catland at 3 munitea Warcends ine clamant made her fret comment and whe ciated, ‘do you actualy have
any quostons aboul ine? Tho cnler #5, ‘Lam requesting a copy and you ore not gtviig ma 8 copy’ Then el 4 minutes 22 seconds thet
datond comment from Gaiman was, ‘Tarn te! gong (5 aigue with you, Goodbye: Thefe was wo simon before cat wos felented py agent
the tease of the cal look pison immadatnty tollewing last cofmient end ihe cater was trying to cay tomefiing The clawtiot! ded cot cator
off fn mrad gentonce. This benavie is nmgumeniative, unprofesstatal, and against policy .

ADDITIONAL INFORMATION

Examind: Note:
Tia eliached SIDES docs rclde a 90 day Inipfovement Acuon Pian cremed-on 7/26/15 for remaging Cx btemnaputely on 110018 {Acton
plan i wiciuded twice as ihe feet one ingoriecly addresses somone ndtned Ganial instead of tee clita, typo} ‘

Detets of ins les from: O7/ 10/7015; : .
Atecorded caf tom Juty 10, 2075 was moniored as pat of your monthly quafiy scoring. During this cat you bocame ature tale wih the

Giant and then disconneéeteg tre cati .
Further inesdents of call avotlanee of unprofessianatiam may result In forthe: cormective action wciuding fanninabon,
108 -

4

EVENT 860 CODE STATUS EMP.NO DET. DATE DATE RESOLVED
ISSUE O01 50 1 BHA22699 OSNS2016

TRAN ID. NO. EMPMT. SEQ. NO. FIRSTAFP WE NO. DETER. NO, APPEALS
AOS EWSUSO 001 0871972015 09 ,

JAVA ‘

https://sectrre-2.dllr,state.md,us/web22I/summary .asp?WC1= printsummary&221REFERE.,. 11/2/2035

bintndéshiisihinumin anhalt taahFraliet cae

 
